          Case 2:19-cv-01773-CKD Document 16 Filed 09/24/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       RICHARD JOHNSON,                                  No. 2:19-cv-01773-CKD
12                          Plaintiff,
13              v.                                         ORDER
14       HOLY DIVER SACRAMENTO, LLC et
         al.,
15
                            Defendants.
16

17             Following the parties attending the court’s Voluntary Dispute Resolution Program, the

18   parties have informed the court that they were unable resolve this action. (ECF No. 15.) The

19   parties have subsequently requested a status conference before the undersigned. (Id.)

20             Accordingly, IT IS HEREBY ORDERED that:

21             1. A Status (Pretrial Scheduling) Conference is set for October 21, 2020 at 10:00 a.m.

22   before the undersigned.

23             2. Not later than fourteen (14) days prior to the Status Conference, the parties shall file

24   status reports1 addressing the following matters:

25                     a. Possible joinder of additional parties;

26                     b. Any expected or desired amendment of the pleadings;

27

28   1
         The parties are encouraged, when possible, to file a joint status report.
                                                         1
         Case 2:19-cv-01773-CKD Document 16 Filed 09/24/20 Page 2 of 2

 1                    c. Anticipated motions and their scheduling;

 2                    d. The report required by Federal Rule of Civil Procedure 26 outlining the

 3                    proposed discovery plan and its scheduling, including disclosure of expert

 4                    witnesses;

 5                    e. Future proceedings, including setting appropriate cut-off dates for discovery

 6                    and law and motion, and the scheduling of a pretrial conference and trial;

 7                    f. Special procedures, if any;

 8                    g. Modification of standard pretrial procedures specified by the rules due to the

 9                    simplicity or complexity of the proceedings;

10                    h. Whether the case is related to any other cases, including bankruptcy;

11                    i. Whether a settlement conference should be scheduled; and

12                    j. Any other matters that may add to the just and expeditious disposition of this

13                    matter.

14   IT IS SO ORDERED.

15   Dated: September 23, 2020
                                                       _____________________________________
16
                                                       CAROLYN K. DELANEY
17                                                     UNITED STATES MAGISTRATE JUDGE

18

19   16/john.status

20
21

22

23

24

25

26
27

28
                                                         2
